 LEONETTI FURNITURE MANUFACTURING CO.233to require,as urged by the Charging Party, reimbursement of employee dues andother payments made to Manchester Union by them.Upon the basis of the foregoing findings of fact and upon the entire record in thisproceeding,I make the following:CONCLUSIONS OF LAw1. InternationalUnion, United Automobile, Aircraftand Agricultural ImplementWorkers of America (UAW) AFL-CIO, and ManchesterUnion arelabororganiza-tions withinthe meaningof Section 2(5) of the Act.2.Theoperations of Respondentoccurin commercewithin themeaning ofSection 2(6) and (7) of the Act.3.By interfering withthe administration of and rendering unlawful assistanceand supportto the Manchester Union and by maintaining and enforcing an unlawfulagreementwith it,Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (2) of the Act.4.By discriminating against its employees by maintaining and enforcing anunlawful agreementwith the Manchester Union,Respondent has engaged in and isengaging in an unfairlabor practice within themeaning of Section 8(a)'(3) of theAct.5.By the foregoing conduct only Respondent has interferedwith,restrained,and coerced its employees in the exercise of rights guaranteedthem bySection 7of the Act and therebyhas engaged in and is engaging in unfair labor practices withinthe meaning of Section8 (a)( I) of the Act.6.Theaforesaid unfair labor practices are unfairlaborpractices affecting com-merce withinthe meaning of Section 2(6) and(7) of the Act.7.Respondent did not violateSection 8(a) (3) or, (1) of the Act bythe dischargeof Rudolph Vacek or the layoffof KennethWaters.[Recommendations omitted from publication.]Fred Leonetti and Benjamin Sussman,Partners doing business.as Leonetti Furniture Manufacturing Co.andWarehouse-men's Union Local 206, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of, America.Case No. 36-CA-1001.November 15, 1961DECISION AND ORDEROn June 29, 1961, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also found that the Respondents had notengaged in other unfair labor practices alleged in the complaint andrecommended that these allegations be dismissed.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and a brief insupport thereof.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withiNo exceptions were filedto the TrialExaminer's recommended dismissal of allegationsin the complaint.134 NLRB No. 28. 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDthis-case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2ORDER - -The Board adopts the Recommendations of the Trial Examinerwith the modification that provision 2 (d) read : "Notify the RegionalDirector for the Nineteenth Region, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." 32 Respondent filed a request for permission to argue orally before the Board.This re-quest is hereby denied since the record in this proceeding,including the exceptions andbrief, adequately present the issues and positions of the parties.-Respondent also filed a motion to remand this proceeding to the Trial Examiner for thepurpose of taking additional testimony showing that the employees found to have beenunlawfully terminated were offered reinstatement,following the issuance of the Inter-mediate Report,which they refused.The motion is hereby denied, as the matters nowsought to be included in the record are relevant only to the issue of compliance and mayproperly be considered at the compliance stage of this proceedingSeeCrosby Chemicals,inc.,121 NLRB 412, 418,enforcement denied on other grounds, 274 F. 2d 72(C.A. 5)..3In the notice attached to the Intermediate Report marked"Appendix A,"the words"A Decision and Order"are hereby substituted for the words "The Recommendations ofa Trial Examiner." In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words"Pursuant to a Decisionand Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed and served,the General Counselof the National Labor Relations Board caused a complaint and notice of hearingto be issued and served upon Fred Leonetti and Benjamin Sussman,Partners doingbusiness as Leonetti Furniture Manufacturing Co., designated as Respondent inthis report.Therein,the General Counsel alleged that the Respondent had engagedin unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and (3) of the National Labor Relations Act, as amended,61 Stat. 136, 73Stat. 519.By its answer, duly filed,Respondent admitted the complaint's jurisdic-tional allegations and certain factual allegations;however, the commission of anyunfair labor practice was denied.Pursuant to notice,a hearing with respect to the issues was held at Portland,Oregon,before the duly designated Trial Examiner.The General Counsel andRespondent were represented by counsel;Warehousemen'sUnion Local 206, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,designated as the Union in this report,also had legal representation.Each of the parties was afforded a full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence pertinent to the issues.At theclose of the testimony,oral argument was heard. Subsequently,briefs preparedin behalf of the General Counsel and Respondent were received.Theyhave beenduly considered.Upon the entire testimonial record in the case, the documentary evidence received,and my observation of the witnesses,I make the following: LEONETTI.'FURNITURE MANUFACTURING CO.235,FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a partnership,composed ofFred Leonettiand Benjamin Suss-man; throughoutthe period through whichthis case is concerned these men weredoing business under the trade name and styleof Leonetti FurnitureManufacturingCompany, withtheir principal office and manufacturing establishment located inPortland,Oregon.Therethe Respondent enterprise has been engaged in the manu-facture and sale of upholstered furniture.During theyear priorto the complaint'sissuance, Respondent-in the courseand conductof its business operations-manu-factured and sold at itsPortland, Oregon, factory, finished productsvalued in excessof $3,000,000; products valued in excess of $2,000,000were shipped directly toStatesof the United States otherthan the State of Oregon.Upon the jurisdictionalallegations embodied in the General Counsel's complaint,,concededto be accuratein the answerwhich Respondent filed,I find thatthe part-nership is now, and at all times material has been,an employerwithin themeaningof Section2(2) of theAct, engaged in commerce and business activitieswhich affectcommerce withinthemeaningof Section2(6) and (7) of the Act,as amended.With due regard to the jurisdictional standards whichthe Boardpresentlyapplies-seeSiemonsMailing Service122 NLRB 81,and related cases-I find assertion ofthe Board's jurisdiction in this case warranted and necessary to effectuatethe statutoryobjectives.II.THE LABOR ORGANIZATIONINVOLVEDWarehousemen'sUnion Local 206, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization withinthe meaning of Section2(5) of the Act,as amended,whichadmits employees ofRespondent to membership.III.UNFAIR LABOR PRACTICESA. IssuesPursuant to the General Counsel'scomplaint,agency consideration must be di-rected to certain developments at Respondent'splant, subsequent to a display ofunion interest by six packing and shipping department employees.Upon the record,several issues have been posed.Theymay be summarized as follows:(1)Did Respondent interfere with,restrain, and coerce its employees in theexercise of rights statutorily guaranteed: '(a) by some interrogation of the packingand shipping department employees with regard to their union membership,activi-ties, and desires;(b) by some promises of economic benefit for employees who wouldaccept transfer from the designated department to the firm's upholstery department;'(c)by threats of economic reprisal against employees who become or remainedunion members, or provided that organization with assistance or support; (d) byrelocation of the firm's packing operations,whereby the presumptively separateidentity of the packing and shipping department was destroyed;(e) by the layoffof approximately 45 production employees,purportedly as part of a campaign tothwart the efforts of packing and shipping department employees to seek unionrepresentation?(2)Did Respondent discriminate against employees in regard to their hire ortenure of employment,or the terms or conditions of their employment:(a) by thepurported layoff of three packing and shipping department employees for an indefi-nite period;(b) by thepartial layoff and constructive discharge of the firm'struckdriver?Respondent concedes the terminations noted, but denies their effectuation dis-criminatorily for objectives statutorily proscribed.Conduct properly subject tocharacterization as forbidden interference,restraint or coercion,addressed to part-nership employees,was likewise denied,B. Facts1.BackgroundThe Respondent enterprise was organized in August 1953, originally as a pro-prietorship.Throughout the period with which this case is concerned,however, ithas functioned as a partnership composed of Fred Leonetti and Benjamin Sussman,with the former designated as the firm's general manager.(Sussman, professionallya certified public accountant,takes no active part in the daily conduct of the firm's 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness.Leonetti,I find,functions as the partnership's final authority with respectto general business policy matters and labor relations policy;his routine duties,particularly,encompass the management of partnership finances,sales, and somepurchases.)Since 1955,Carl Pagnano has been the partnership's general factorymanager;regular production activity,together with most of the purchasing activity,has been conducted subject to his supervision.Within the general upholstered furniture field, Respondent manufactures sectionalsofas, davenports,davenos, sleepers,rockers, and several chair types.Before thedevelopment of the situation presently cited for agency review, the firm employedapproximately 155 employees.These functioned within a two-story plant.Mostof the first floor appears to have been preempted by a woodworking department,while an upholstery department filled the second floor.When the plant began op-eration,finished furniture was routinely produced on second floor assembly lines;such furniture was then packed for shipment at the end of each production linewhence it was delivered to a first-floor shipping department,via chute or conveyorbelt, for storage and final shipment.During the calendar years 1955 or 1956, newwarehouse facilities were constructed.Packing operations were then moved down-stairs;normally, they were performed within a designated floor area,adjacent tothe lower end of the firm's conveyor belt.Within this area,padding would be affixedto various furniture items whenever necessary, paper bag covers would be put inplace, and furniture would be crated or boxed in precut cartons of heavy cardboard.Thus enclosed,various items produced would be moved to designated first-floorstorage areas pending their ultimate shipment by partnership truck, customer's truck,or rail.Loading areas for such truck and rail shipments were located nearby thewarehouse area.(Under the new arrangement,sectional sofas, davenports, andchairs were packed on the first floor; davenos, however,were still packed on thesecond floor,at the end of the daveno production line.When boxed,davenos weredispatched to the first floor via the conveyor belt for storage and shipment.)Withplant facilities thus rearranged,the cushion stuffing department-devoted to thepreparation of cushions for sectionals and davenports-also became a first floordepartment.Throughout the period with which this case is concerned,the partnership's packingand shipping department,together with its cushion stuffing room,functioned underthe supervision of Glenn Holem,designated officially as Respondent's shipping clerk(Questioned by the General Counsel, Holem first characterized himself as the firm's"shipping clerk and shipping supervisor,"then repented the latter designation.Respondent contends that he was nothing more than a "straw" boss. Issues thusposed with respect to-his status-together with the partnership'sresponsibility forhis conduct-will be discussed elsewhere in this report.)During March 1960, therewere seven employees,approximately,subject to Holem's direction.Requested todesignate them, Holem ticked off the names of Victor Lazaroff, Nick Shubin, PaulWauer,GilbertWatson.Theodore Ballis, and Robert Bryan;subsequently,he addedJohn McKay's name. Partnership records establish that McKay resigned March 11,1960,under circumstances not presented for review in this case.2.Union activity-For some time-during a period not specified for the record-various packingand shipping department employees appear to have resented the manner displayedby Shipping Clerk Holem in the discharge of his departmental responsibilities.Testimony proffered for the present record,which Holem has not clearly denied,establishes his reliance upon frequent abjurations directed to department employees,calling upon them to work faster; these were generally rough in tone, peremptory,and liberally spiced with profanity.Various employees appear to have been ag-grieved,besides, over wage rates which they considered low, and wintry chills whichpermeated the warehouse area when some loading dock doors were open.Late in the afternoon of March 7,1960, six of the packing and shipping depart-ment employees called upon Business Representative Lund of the Union, at theTeamsters hall.(Evidence establishes that the group included Shubin,Ballis, andWauer;while the record will not permit any precise designation of every employeepresent,enumeration of their complete roster does not appear to be necessary.)Questioned as to the reason for their appearance,they said that they had beenreferred to the Union by Homer Johnson,Respondent's truckdriver.Lund's credibletestimony establishes that they discussed wages, hours,and working conditions atRespondent'splant, and requested union representation.They were advised toconsider their request further, and to return within a few days if they still felt thesame way. Late on the afternoon of March 9, six of Respondent's employees re- LEONETTI FURNITURE MANUFACTURING CO.237turned to adviseLund theydesired union affiliation.(One of the six appears tohave been an employee not previously present; the group again included Shubin,Ballis, andWauer,however.)Each of the men executed a union membershipapplication, together with a card designating the Union as his exclusive representa-tive for bargaining purposes.Pursuant to Lund's suggestion-since the cards wereexecuted after regular business hours-they were dated March 10, 1960; the businessrepresentative promised to file a petition with the Board for the Union's certificationas the representative of the employees on the following day.Early on March 10, 1960, Lund filed a petition for the Union's certification as therepresentative of Respondent's shipping and receiving department employees.Thepetition was docketed as Case No. 36-RC-1540 (not published in NLRB volumes);notice with respect to its filing was dispatched to Respondent later that day.3.Layoffs-During the late afternoon of March 10, Holem called his department's employeesinto conference.Primarily, he was apparently concerned over their failure to per-form assigned tasks expeditiously, pursuant to his direction.With reference tofrequent accumulations of furniture awaiting packing, both within the packing areaand stacked up the conveyor belt, Holem questioned the employees about theirpresumptive lack of desire to keep up with their work.While the discussion wasin progress, Plant Manager Pagnano joined the group.He pursued the shippingclerk's query.One or more employees made some reference to Holem's brusqueand profane manners; another, I find, mentioned dissatisfaction with the Respondent'swage scale.Pagnano, however, dismissed the last-noted complaint;he advised theemployees, essentially, that rates would not be raised, and that dissatisfied workersshould consider themselves free to resign.Upon this note, the gathering disbanded.Later that afternoon-about 2:30 or 3 p.m., specifically-Holem was advised thatemployees within his department had sought union affiliation.The shipping clerktransmitted this intelligence to Leonetti and his plant manager-then in conference-immediately.Shortly thereafter, credible testimony reveals, he accosted Shubinwith a query as to what the latter expected to gain by union membership. Shubinfirst pretended ignorance with respect to the matter, then advised Holem that noone had joined any labor organization; the shipping clerk observed that Shubin hadalready told him, then ended the conversation.Later that afternoon, I find, Holemcommented to Shubin that "You're smiling now; just wait for three weeks, you won'tbe smiling then."Testimony to this effect, given by Shubin after Holem's testimonyas the General Counsel's witness was complete, was never contradicted; Respondentmade no effort to recall Holem during the presentation of the defense for rebuttalpurposes.When the day's work ended, Pagnano invited Bryan, Watson, and Ballis to conferin his office.The men offered to punch out before accepting this invitation, butPagnano instructed them to refrain, saying that the time spent would be "on" him.The conference lasted approximately 2 hours.Questioned with respect to Pagnano'sopening remarks, Watson and Ballis testified credibly that the plant manager hadasked why Holem was disliked by department employees, promising that if anythingcould be done to improve matters he would do it. Pagnano was advised that themen did not dislike Holem personally, but that his behavior as a supervisor wasresented.The plant manager reported his awareness of a rumor that the men hadsought union affiliation; credible testimony establishes that he asked the "fellows"how far they were "in" with respect to union representation.He was advised thatthe men had already signed union membership applications.When Pagnano askedwhy the men had taken such action, the following conversation, I find, ensued:We told him that we had been pushed and that we figured the union couldhelp us. . . .Well, he said that we should have come to him, that he didn'tthink it was the thing to do, that we was hurting the company, not getting evenwithMr. Holem. . . . I don't believe he said how we were hurting thecompany.When pressed to explain how Respondent would be hurt by the men's action, Pagnanoactually demurred; credible evidence establishes that he replied with a reference tohis own previous experience as a union -member and officer, asserting that it wouldnot be appropriate for him to explain his comment. ,Further detail with respect to the conference, despite its length, is scanty.Whenit concluded, everyone left the plant together.Pagnano's final remarks appear tohave been made while the men were assembled outside, near his car; concurrentlywith some reference to the Union herein, Pagnano repeated his comment that he 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not advise employees to refrain from union affiliation,but that they would be"ss of bs" if they did join.When taxed with the observation that sucha comment"wouldn't be too good"for him to make, Pagnano replied that he wasoutside Respondent's plant and could say whatever he wanted to say.On the morning of March 11-the date on which Respondent received notice ofthe Union's representation petition-Pagnano asked Bryan, then engaged in thepreparation of a boxcar to load furniture,whether the men were "going to go,through" with union affiliation,or whether they had decided to drop the idea.Hewas advised that the men were"going to stick" with the labor organization.Credibletestimony establishes that Pagnano spent quite a bit of time in the packing andshipping department that morning.Sometime during these hours, he approachedWatson and Ballis with a suggestion.Watson's testimony with respect to the incident,which I credit,reads as follows:.Mr. Ballis and I was working with some paper by a table, and he walkedby and he stopped,and he came back and he says, "I just had a brainstorm,"is the way he put it,"If you fellows weren't satisfied with the money,"he says,"I can put you upstairs packing davenos that pays a few cents an hour moreand your insurance is paid.If you'd like to go up, I'd like to know."We toldhim we'd like to think it over, and he says, "Well,I have to know now." So,I told him, "No,I'd just as soon stay right here."Ballis,who corroborated Watson'stestimony,expressed the same view.Pagnanomade no further comment.When the men came to work on Monday,March 14, they were confronted with,a substantial accumulation of furniture to be packed.Very early that morning,Holem instructed all of the departmental employees to pack; this represented adeparture from normal practice,pursuant to which the crew members usuallyperformed diversified tasks.Pagnano came to visit the department shortly afterthe day's work began,and remained there for the entire morning observing theemployees work.Credible evidence establishes that he provided them with frequentverbal encouragement.For the record,Shubin described the situation as follows:He just stood there, and he'd spit in his hands and he'd say, "I'm helping you."He says, "Come on" and we caught up.When noon time arrived,Pagnano informed Shubin,Ballis, andWauer that the-department had caught up with its work, and that they would be laid off until morework became available.(The plant manager appears to have given this layoffnotice to Shubin and Ballis, initially;Holem appears to have been instructed to givea similar notice to Wauer, temporarily absent from the department.Credible evi-dence establishes,however, that Holem merely requested Wauer to report toPagnano, and that his layoff notice was actually received from the plant manager.Wauer did testify that Holem accosted him when he returned to the department aftera trip to another part of the plant with word that he, Shubin,and Ballis would beback.Pagnano and Holem testified with equal certainty,however,thatWauer hadbeen notified of his layoff by Respondent's plant manager.My observations with,respect to the demeanor of the witnesses provide no clear basis for resolving this.conflict.Upon the entire record, however, I consider a conclusion justifiable thatHolem would probably have sought to avoid responsibility for these layoffs.His.testimony that he referred Wauer to Pagnano, therefore,has been accepted.)Shortly thereafter-specifically on the 16th of the month-unfair labor practicecharges were filed against Respondent in the Union's behalf.Pursuant to established,agency practice,notice with respect to the charges filed was dispatched to Respondent,dated the next day.On that date, March 17, 1960,Shubin, Ballis, and Wauer wererecalled for one-half day's work.Upon its completion,however, they were laid offindefinitely.Respondent received notice of the Union'sunfair labor practice charge-dealingspecifically with layoffs within the packing and shipping department,allegedly calcu-lated to defeat employee efforts to organize-on the 18th of the month.4.Themass layoffDuring this period-between March 10 and 14,specifically-Respondent initiateda plan to relocate its second-floor upholstery department production lines.Ostensi-bly, the firm's decision to redesign these production facilities was motivated by man-agement's desire to provide second-floor space withinwhichall furnitureproducedcould be packed, before its transmissionto the firstfloor storage and shipment area LEONETTI FURNITUREMANUFACTURING CO.239by the conveyor belt. (Before the partnership decided to initiate such a plan, therewere four upholstery department production lines. Substantially,each of these linescomprised a series of work tables,linked by roller conveyor track and flanked by pilesof material and supplies required in furniture production.Each line ended near theupper end of the conveyor belt utilized to carry finished furniture below for packing,storage, and shipment.Therewas a separate daveno production line, somewhatapart, whereon davenos were produced and packed; when packed,these had to bemoved some distance,not specified in the record,to the conveyor belt's upper end.Respondent's plan for remodeling the department envisaged relocation of the fourproduction lines to make available some 20 feet of second-floor space immediatelynext to the conveyor belt's upper terminus,for use as a packing area. Simultaneous-ly, plans were made to relocate the daveno line, also, in order to channel its productsdirectly to the conveyor belt noted.The plans, likewise, envisaged relocation of somecompressors and fixed overhead air lines, designed to provide compressed air for theoperation of staple guns used in the productive process.Finally,Respondent plannedto install additional roller conveyor track wherever it might be needed.)The part-nership's regular maintenance man was instructed to begin preliminary work on therelocation program.Available evidence,however, will not support any factualconclusions with respect to his precise work program or its progress.Meanwhile,Respondent initiated a layoff program for its production staff.OnWednesday,March 16, one employee was laid off. The next day there were 21terminations;records of the Respondent enterprise establish that 20 of these termina-tions involved layoff, while 1 involved resignation.On Friday,March 18, 12 addi-tional employees were laid off; elsewhere in this report reference has been made tothis date as the date on which Respondent was notified of the present unfair laborpractice charges.On the same date, I find, Respondent prepared,for mail distribution,a documentdesignated as an "Employees'Information Circular" mimeographed on partnershipletterhead stationery.(Testimony proffered for the Respondent enterprise reflectsits contention that the document was both dictated and transcribed prior to March18; that date was designated merely as the date on which it was mailed.Upon theentire record-some of it specifically noted below-considered with due regard tocustomary business practices,such testimony cannot really be considered worthy ofacceptance;taken as a whole, the record evidence has led me to conclude that thecircular'sMarch 18 date reflects the date of its composition and preparation.)Thedocument opened with a general reference to managerial problems, coupled with adeclaration that the firm felt itself obligated to inform employees from "time to time"with respect thereto.Recipients of the circular were reminded that Respondent'splant was not modern; crowded conditions therein were characterized as sufficientto reduce plant efficiency.Reference was made to competitors of the Respondententerprise with modern plants and more efficient machinery;these competitors weredescribed as "continually making it more difficult"for the partnership to compete.The circular,then, continued as follows:Some of you have occasionally given management ideas as to the improvementof our operation,and we of management are continually studying the productionmethods in order to improve efficiency and 'make your work as pleasant aspossible.For sometime,the congestion in our shipping and receiving depart-ment has been increasing,and several months ago we began working on a re-organization that might improve this situation.In many plants,the packing offurniture is done at the end of the assembly line, and we have been makingplans to move the packers from the receiving and delivery room(which is alsothe store room)to the second floor, so that the packing might be done at theend of the assembly line.When the manufactured articles leave the assemblyline, they will be fully ready for shipment,and the present store room can beused exclusively for storage,receiving and shipping.This reorganization requires some changes in our assembly line from thesecond floor, and these changes will be made without delay.The packers willthen be moved to the second floor, and most of the work of packing will becompleted there.Respondent conceded that the changes described would find all of its employees "in-convenienced"to some extent;however, confidence was expressed that the employeeswould cooperate as they had in the past, to facilitate accomplishment of the change-over without production loss. In behalf of the firm, an opinion was expressed thatthe new setup would improve efficiency without being"burdensome"for employees;representations were also made that Respondent considered it imperative to exploreevery idea for the improvement of plant efficiency.With a reference to the pendency 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDof further plans for the construction of a modern plant,calculated to make everyone'swork more pleasant,the circular'smessage was closed.Available evidence establishes,beyond question, that these circulars were com-pleted for March 18 dispatch by metered mail.However,the postmarked envelopeproffered for the record shows that a circular copy-addressed to Theodore Ballisdespite his prior separation from Respondent's employ-cleared through the PortlandPost Office at 11:30 a.m.on the 19th of the month.Inference would certainly seemto be warranted that the circular,despite its preparation for March 18 dispatch, wasdeposited in the mails so late that its collection from the depository by post officeemployees on that date was precluded. I so find.On Thursday, March 24,pursuant to Respondent's layoff program,eight employeeswere terminated;one of these resigned.Altogether, within the 9-day period from March 16 to 24, 41 employees were sepa-rated.Respondent's employee complement was thereby reduced by approximately27 percent. (During the month which followed, seven additional employees wereterminated; three were laid off and four resigned.For present purposes, however,these terminations may be disregarded.The General Counsel has raised an issuewith respect to the propriety of the March 17, 18, and 24 layoffs only.)By March24, 1960, one of Respondent's four upholstery department production lines, newlyrelocated pursuant to the planned program previously noted, was substantially-perhaps completely-closed down.Testimony to this effect, proffered in Respond-ent's behalf,stands in the record without contradiction.On March 24, Respondent's packing operation was finally transferred to theplant's second floor.Credible testimony establishes that one low table, suitablefor use by packers, was constructed within the 20-foot square area newly cleared forthis purpose, while additional roller conveyor trackage was installed to facilitate themovement of packaged furniture from the table to the head of the conveyor belt.Most of this work, I find, was done during the night prior to the transfer; completionappears to have been effectuated early on the transfer morning.During the firsthours of March 24, Holem was instructed to complete the packing operation trans-fer.Effectuation of this order, however, appears to have involved nothing morethan the transfer of some hand tools and necessary packing supplies; no more thanone-half hour was required to complete the move.Employees Bryan and Watsonwere instructed to report to Foreman Cook of the upholstery department for assign-ment as packers. (With respect to Bryan, such a transfer apparently involved sub-stantialphysical inconvenience.Previously,second-floor employment had sub-jected him to some sort of asthmatic reaction,presumably caused by the lint anddust normally airborne there.However,despite a reference to Bryan's subsequentcomplaint with respect to the transfer-which ultimately led to his resignation-theGeneral Counsel has made no contention that Respondent'saction constituted aconstructive discharge.)Since the transfers noted,shipping department functions -have been handled by Holem,with the assistant of one additional full-time employee,and part-time help provided by the partnership's truckdriver, under circumstances tobe noted elsewhere in this report.,5. Johnson's layoffPrior to March 24, the firm employed one truckdriver primarily for local furni-ture delivery.After his employment by Respondent in June 1956, Homer Johnsonhad functioned in that capacity. (Johnson-the Respondent partnership's onlyunionized employee-had been referred by the business agent of Local Union No.162, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America; presumably some representative of the firm had requested thata man be referred for driver employment.Johnson's testimony establishes that histerms of employment were governed by an agreement between the Respondententerprise and Local Union No. 162, General Teamsters, Auto Truck Drivers andHelpers; record evidence reveals the existence of such an agreement with an Octo-ber, 1958, execution date.Pursuant to the agreement noted, Respondent was com-mitted to recognize the local union designated as the sole collective-bargaining agentof workers employed by the firm in job classifications covered; these classificationsincluded wholesale furniture drivers, retail furniture drivers, helpers and extra men.Johnson's classification, while in Respondent's employ, has not been reported forthe record; presumably, he would have merited classification as a wholesale furnituredriver.)Routinely, however-throughout the first portion of his period of employment-Johnson frequently performed miscellaneous work within the packing and shippingdepartment, mostly as a packer, whenever Respondent's regular truck delivery re-quirements were not numerous enough to keep him busy. So far as the record shows, LEONETTI FURNITURE MANUFACTURING CO.241he did not protest such packing and shipping department assignments. (Nothing inthe currently effective trade agreement between the Respondent partnership andLocal Union No. 162, General Teamsters, Auto Truck Drivers and Chauffeurs, ap-pears to proscribe work assignments for wholesale furniture drivers extrinsic to theirregular functions within the job classification.One contractual provision clearlypermits temporary employee reassignments to some different class of work, subjectto their employer's option; by implication, the partnership's right to assign Johnson topacking and shipping department tasks would seem to be clear.)Some time beforeMarch 1960, however, Johnson was advised by some union representative that he wasunder no contractual obligation to accept work assignments from Respondent as apacker.Thereafter, Johnson reported, under cross-examination, that:I told Carl I had talked to the Union and I didn't have to make those conces-sions to do other work, and I told him that, if he didn't have truck driving workthere for me, that he could lay me off . . . I only told him that twice sinceI've been there.Consistently, Johnson subsequently refused to work as a packer; record evidence sug-gests, rather, that he limited himself to truckloading and the effectuation of deliveries.During the period with which we are concerned-presumably on Monday,March 21, specifically-Pagnano finally advised Johnson that Respondent had nofurther work for him, and that he would have to accept layoff. Respondent's plantmanager declared, however, that the truckdriver would be recalled when work be-came available. Johnson, I find, accepted his layoff without comment.On Thurs-day,March 24, however, he resigned.Testimonially, Johnson explained his actionas follows:Yes, I went back and got my check and quit.I told [Mr. Pagnano] that Ihadn't been home for many years and I come back and get my money and Iwas going to go back East there, and then I didn't go back East later, for Ifigured being out of a job right then I couldn't afford it, so I did not go back,but I hold him that I was, figureg on at that time going back..No, therewas no reason [for terminating myself] that I could think of right now. I waslaid off, and I thought that I couldn't work for-if work would go down to threeor-two or three days a week, I couldn't live on two or three days a weekworking, you know, or a couple days, and when you started paying a man off,you always think the job is going down, it will go down and you won't haveenough work to make you a living.Within a short time after Johnson's resignation, nevertheless, Respondent employedArnold Taylor as a wholesale furniture driver, pursuant to union contract.He wasthus employed when this case was heard.Available evidence establishes, withoutcontradiction, that Taylor presently makes local wholesale furniture deliveries with-in the Portland area, plus occasional long-haul deliveries in Puget Sound territory.When requested, also, he works in Respondent's warehouse; his performance ofwarehouse tasks has not stimulated any protests from his union representatives.C. Analysis and Conclusions1.Terminations within the packing and shipping departmentCourt-approved decisional doctrine establishes, clearly, that the curtailment ordiscontinuance of some portion of a business enterprise, coupled with the layoff ordismissal of some or all of the persons therein employed, constitutes no less an un-fair labor practice than the peremptory discharge of particular workers, wheneversuch action by a respondent employer is found to have been prompted by antiunionmotives.See, e.g.,Williams Motor Company v. N L.R.B.,128 F. 2d 960, 964 (C.A.8); N.L.R.B. v. Bank of America, etc.,130 F. 2d 624, 629 (C.A. 9), cert. denied318 U.S. 791;N.L.R.B. v. Brown-Dunkin Company, Inc.,287 F. 2d 17 (C.A. 10).With respect to the layoffs of Shubin, Ballis, and Wauer, therefore, the bedrockquestion presented for determination would seem to be whether preponderant evi-dence has been produced to support the General Counsel's contention that Pag-nano's conduct represented a reprisal for the reported Teamster affiliation of thefirm's packing and shipping department employees.Our consideration of this question must necessarily begin with recognition that apurely factual question is involved; that, in connection with its resolution, thisAgency may give consideration to circumstantial evidence as well as to evidencewhich is direct; and that direct evidence of an employer's purpose to violate thestatute is rarely obtainableHartsellMills Company v. N.L.R.B.,111 F. 2d 291,630849-62-vol. 134-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD293 (C.A. 4).Whenever motivation becomes decisive, therefore, permissible in-ferences from established facts will normally provide prime justification for theBoard's ultimate determination.Considered in their chronologicalsequence,events precedent to the final layoff ofShubin, Ballis, and Wauer, together with the developments subsequent to their termi-nation, provide substantial support for the General Counsel's contention that theworkers designated were laid off and terminated to forestall possible union repre-sentation of the packing and shipping department employees.Essentially, the recordestablishes that:(1)Late on March 9, 1960, six out of seven employees subject to Shipping ClerkHolem's supervision sought union representation.(2)During the afternoon of the next day, Holem was apprised of this develop-ment, and forthwith transmitted the information received to his superiors.There-after,he queried Shubin with respect to the advantages departmental employeesbelieved they would gain by union membership; finally, despite his protestations ofignorance with respect to the matter, Shubin was confronted with the threat thathe would not be "smiling" with respect to the situation within 3 weeks.(3)When work ended March 10, Respondent's plant manager-despite his pre-vious participation in some departmental discussion reflective of employee gnev-ances-mvited three packing and shipping department employees to a further confer-ence on the subject, for which they received compensation.Reporting his awarenessof a rumor that the men had sought union affiliation, Pagnano queried the em-ployees with respect to the extent of their commitment; when apprised that thedepartmental staff had already signed union membership applications, the plantmanager pursued the subject with a question as to their reason for such conduct.Their decision was deprecated, despite Pagnano's comment that any further observa-tions by him would not be appropriate.When the conference ended, Respondent'splantmanager clearly indicated his personal resentment of the decision by thedepartmental workers to seek union representation.(4)On March 11-when notice of the Union's representation petition, previouslydispatched by the Board's Regional Office, was received by the Respondent part-nership-Pagnano queried one departmental employee with respect to the men'sintention to retain their union affiliation.Apprised of their intention to "stick"with the labor organization, he suggested that two employees might be willing toaccept a transfer to work as daveno packers, within another department, with 'ahigher rate of pay and free insurance; this, despite his clear-cut declaration, previ-ously, that wage rates within the packing and shipping department proper would notbe raised, and that dissatisfied workers were free to resign.(5)During the noon hour on Monday, March 14, 1960, Shubin,Ballis,andWauer were notified of their temporary layoff; this, without prior notice and withoutregard to the fact that such layoff action was being taken in the midst of Respondent'sregular pay period.(6)Three days later, each of the employees designated was recalled for one-halfday's work.Upon its completion they were terminated, simultaneously with thetermination of 17 production department employees.(7)During this period, Respondent completed plans for the relocation of itsproduction facilities, and began preliminary work directed to that end, supposedlybecause of a desire to provide more second-floor space within which all of the furni-ture produced by the firm could be packed; this, without any prior indication topacking and shipping department employees that such action was contemplated,and without any suggestion that changes of work station effectuated pursuant to therelocation might dispose of their known grievances.(8)On March 18-when notified of the Union's charge that the layoffs previ-ouslymade within the packing and shipping department reflected unfair laborpractices-Respondent forthwith prepared a notice to its employees which apprisedthem, for the first time, regarding their employer's intention to effectuate a relocationof productive facilities, and to transfer furniture packing operations from the first-floor receiving and delivery room to the end of the second-floor assembly lines.Obviously, mere proof that the disputed layoffs-whether considered temporaryor final-followed closely upon Respondent's acquisition of knowledge with respectto the demonstrated union interest of the firm's packing and shipping department em-ployees, consideredin isolation,will not support a determination that such knowledgemotivated conduct which the partnership management has acknowledged.Whensome employer's motivation is crucial, mere sophistry-posthoc ergo propter hoc-will rarely justify necessary inferences.Here, however, evidence has been profferedwhich clearly warrents characterization as sufficientprima facieto support a determi-nation with respect to the presence of proscribed motives. Specifically, note should LEONETTI FURNITURE MANUFACTURING CO.243be taken of Holem's promptly revealed concern over the reported union member-ship of his packing and shipping department subordinates,coupled with his subse-quent provocative declaration-after a report to Leonetti and Pagnano about theiraction-that the men would find themselves less pleasantly situated within 3 weeks.Concurrently, Pagnano demonstrated parallel concern, coupled with a resentful per-sonal reaction to the possible unionization of departmental employees.With therecord in this posture, substantial justification exists for the General Counsel's con-tention that Pagnano's primary willingness to transfer some of the packing andshipping department workers to similar work elsewhere, together with his finaldecision tomake departmental layoffs, derived from a desire to counteractunionization.Once the General Counsel has established, through circumstantial evidence, thatdischarges or layoffsprima faciareflect a statutory violation, respondents must-should they wish to prevail-assume the burden of producing evidence sufficientto explain the discharges as legitimately motivated.J.M. Lassing, et. al., d/b/aConsumers Gasoline Stations,126 NLRB 1041, 1042, footnote 6;Idaho ConcreteProducts Co.,123NLRB 1649, 1663; cf.National Van Lines,123NLRB 1272,1274.Consideration must turn, therefore, to the merits of the presentation made inthe Respondent partnership's behalf.Respondent contends that Shubin, Ballis, and Wauer were terminated for economicreasons.Record evidence shows that these employees,laid off temporarily, weretold that the partnership's packing and shipping department had caught up with itswork, and that they were being laid off until more work became available. Partner-ship counsel, however, presently declares that:The reason for the layoffs was that these employees were not needed in viewof the projected reduction of the work force by approximately one-third.Twoof these men, Shubin and Ballis, prior to the layoff were offered employment aspackers on the second floor, and they rejected the transfer.Essentially, Respondent partnership argues that the disputed layoff of Shubin, Ballis,and Wauer derived from lack of work, whether that lack was demonstrable on theirlayoff date or projected on the basis of a sales recession and planned staff reduction.Neither suggestion, however, will stand up under scrutiny.With respect toPagnano's proffered explanation for the March 14 layoffs, note should be taken ofrecord evidence which shows that the firm's packing and shipping department hadmerely caught up with its backlog of work-prior to the noon hour-transitorally;nothing in the record, however, will warrant a determination that total furniture pro-duction had already declined sufficiently to permit some reduced employee comple-ment to handle projected future packing operations.(Proper analysis of the record evidence with respect to this aspect of the case,would seem to require some preliminary observations.Elsewhere in this report,reference has been made to Respondent'svaried furniture line; consistently, datawith respect to the firm's daily production of sectional sofas, davenports, davenos,sleepers, rockers, and chairs-throughout the period with which this case is con-cerned-has been produced.Without some standard of measure, however, calcu-latedto facilitateday-to-dayjudgmentsregarding the total burden which variabledaily production places on the firm's physical plant and workers, such raw recordsprovide nothing more than rough bases for some estimation of the paitnership'sdaily production load.Respondent enterprise-for the dual purpose of productionbacklog estimation and employee bonus computation-routmely translates both sales-men's orders for future delivery and daily production figures for each item manu-factured into standard units of production.The standard unit measures the time,effort, and materials required to produce one particular furniture item in Respond-ent's line, saleable for some designated sum.Other items produced for the partner-ship's furniture line-requiring lesser amounts of time, effort,and material, andsaleable for lesser sums-are routinely assigned some fractional or percentile unitvalue.Furniture pieces which would require greater amounts of time, effort, andmaterial, and sell at higher prices, are routinely given unit values in multiples of thestandard unit measure.Pagnano estimated that Respondent's production crew, beforethe mass layoff, completed 170 units daily, within a 40-hour weekRecords of thepartnership, however, establish that, between January 4 and March 18, Respondent'saverage rate of furniture production approximated 160 standard units daily, with acomplement of 150 production employees.More recently, between March 21 andMay 24, when this case was heard, daily production within the plant's 40-hour week.with a reduced crew, averaged 117 standard units.During the first 21/2 months of1960, before the first mass layoff, daily production equaled or exceeded 170 standardunits on 17 of 54 regular workdays; after the first mass layoff, daily production 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDequaled or exceeded the plant's reduced average,previously noted,merely on 8 of47 workdays.)The partnership records show, particularly, that the plant's March 14 production in-cluded 118 sectionals, 16 davenports, 1 rocker, 36 davenos, and 11 chairs; exceptfor the rocker, production in every category exceeded totals for the last day of theprevious workweek.Records establish that it equaled 162 standard units. Since anassumption would clearly be warranted that Pagnano knew the amount of March 14work in process, inference would certainly be justified that he knew, when the noonhour arrived, that plant production for the day would equal or closely approximate theworkload which the established 6 or 7 man crew within the packing and shippingdepartment had normally been required to handle.While Pagnano's presence in thedepartment,conceivably,may have stimulated more rapid,consistent performance,partnership records establish that the crew had merely caught up with their averageworkload.Production at a normal level for the balance of the day-which Pagnanocould reasonably have anticipated-would clearly have provided enough work to keepthe established crew busy.Respondent's presumptive contention to the contrary de-serves rejection.Further, Respondent's record reveals that daily production climbed to 182 standardunits the next day, then fell to 162 and 161 standard units on March 16 and 17, re-spectively.The firm attempts to justify the recall of Shubin, Rallis, and Wauer for-one-half day's work on March 17 by testimony suggestive of a contention that theirservices were briefly needed on the date indicated. Its production records, however,provide no support for this suggestion. Since March 17 production approximated thatof March 14, inference would be warranted that Respondent's need was no greater onthe latter date than the former. If Shubin,Rallis,and Wauer were needed on the 17th,the partnership's contention that their March 14 layoff was warranted by lack of workbecomes even less persuasive.Further, note should be taken of Respondent's reassignment of one upholsterydepartment man, Norvell Hunt, to serve as a packing and shipping department em-ployee-substantially full time-practically immediately after Shubin,Rallis, andWauer werereleased.Two more workers-Larry Gibson and Ralph White-werealso given regular part-time departmental assignments after the 17th of the month.This, despite the decline in daily production which followed the March 17, 18, and24 mass layoffs.Considered in context, these personnel adjustments clearly justifyskepticism with respect to Respondent's contention that contemporaneous declines inthe amount of furniture ready to be packed dictated packing and shipping departmentlayoffs on March 14 and 17, specifically.Cf.Kelly & Picerne, Inc.,131 NLRB 543.Personnel expedients of the sort noted clearly reveal the layoffs to have beenprecipitate.Respondent's further contention that Shubin,Rallis, and Wauer were terminated be-cause of projected curtailment of the firm'swork force,likewisemerits rejection.Record evidence will warrant a conclusion that March sales did show a sharp decline.Presumably such a notable sales decline might reasonably justify production crewretrenchment.Detailed review,however,suggests that Respondent's need to re-trench-within the packing and shipping department specifically-had not reallybecome apparent when the challenged layoffs were made.The relevant figures follow:DescriptionJanuaryFebruaryMarchTotal1960Gross orders--------------------------------------------$423,786$270,749$129,291$823,826Cancellations(net) -------------------------------------6,9846,76070,67984, 513Net orders---------------------------------------416,802263,98958, 612739,4031959Gross orders--------------------------------------------379 025208,331182, 114769,470Cancellations(net) -------------------------------------2,9869,39210,68823,066Net orders---------------------------------------376, 039198,939175,686750,664Due note should be taken of the fact that these figures establish a substantial salesincrease for 1960'sfirst quarter,presumably the result of Respondent's successfulsales promotion during the quarter's firstmonth,at two west coast furniture shows.Respondent, however,points to the sharp sales decline during March,coupled with LEONETTI FURNITURE MANUFACTURING CO.245the cancellation, during that month,of a substantialorder previously, received.Taken at face value, such reducedsales,particularly when linked with a substantialcancellation,might seem to provide support for Respondent's contention that knowncircumstances dictated curtailed production, and packing crew reductions, prior tothe time when Shubin, Ballis, and Wauer were terminated. Such a conclusion, how-ever, would not be warranted.First, sufficient evidence has been produced to warranta conclusionthat Respond-ent's significant March cancellation-which involved an order previously placed forfuture delivery-came to the attention of partnership management on the month'svery last day; Respondent's relevant record reveals March 31, 1960, as its date ofentry.Clearly, such a cancellation, whatever significance it might have for futureproduction planning, could not have been a factor in Respondent's decision to ef-fectuate packing and shipping department layoffs on the 14th and 17th of the month.(Testimony was proffered suggestive of a partnership contention that notice of thecancellation was actually received during the middle of the month, and that notationof thecancellationfor the record had been postponed until the month's lastworkdaymerely for the bookkeeper's convenience.Such a proffered explanation for theMarch 31 date of the cancellation entry, however, fails to persuade.With its dailysales record, Respondent enterprisemaintainsa notation set reflective of the currentstate of its production backlog.Thesenotations-which mark changes in the dailybacklog, measured in standard production units-reveal that standard units affectedby the cancellation were not deducted from the firm's backlog total until March 31;Respondent's suggestion that the March 31 entry represents a failure by its book-keeper to record, contemporaneously with its receipt,cancellationdata cruciallysignificantfor future production planning carries no conviction.)Reduced Marchsalesgenerally, therefore, represent the only factor which Respondent might con-ceivably have relied upon to justify retrenchment plans.Curtailedgross sales,however, cannot logically explain Respondent's purporteddecision to begin retrenchment with a March 14 reduction of packing and shippingdepartment personnel.Current backlog-though down from a February 1, 1960,high-was still relatively heavy.Average production was being maintained; indeed,no significant production decline manifested itself until March 21, the first workdayof the next week. Logically, somewhat reduced production would necessarily haveto precede any curtailment of packing and shipping operations; before any plannedplant retrenchment, indeed,firm managementwould presumably be most anxiousto pack and ship furniture newly produced, forthwith, thereby forestalling possiblecancellations.(Partnership records establish that production backlog rose sharplyduringthe first month of the year-presumably reflective of sales orders received atfurniture shows-thereafter fluctuating throughout February within a relatively highrange closeto $5,000 standardunits.Pagnano'stestimony, which I credit in thisconnection, shows thatRespondentconsidered a production backlog equivalent to 1month's average production desirable.With daily average production equal to 160units,backlogtotals closeto 3,520 standardunits-sufficient to require 22 work-days for completion, out of the average 30-day month-would presumably have beenconsidereddesirable for Respondent's 150 production employees and its establishedpacking and shipping department crew.Respondent,however, began March witha backlog of 5,189 standardunits.Despite a gradual backlog decline throughoutthemonth, there were 4,366 standardunitsthereinwhen March 14 operationsbegan.And-although production appears to have been maintainedat normallevels-Respondent's production backlog rose to 4,417 standard units that day.Backloglevelsdo not appear to have fallen belowRespondent'sbenchmark-for itspreviously established employmentcomplement-before the end of the month; bythe 30th, backlog had fallen to 3,492 standardunits.Records produced by theRespondent enterprise do establish a sharp backlogdeclineon the 31st of the month;elsewhere in this report, however, reference has been made to the significant ordercancellation which plantmanagementpresumably received on that date.)Regard-lessof the partnership'sbusinessprospect, therefore, determination would seemclearly warranted that its March 14 situation could not persuasively justify staffreductions in the packing and shipping department before others.No contention has been made that Respondent's project with respect to relocationof the plant's second-floor production lines-though coupled with plans to movethe firm's packing operation to the plant's upper floor-dictated packing and shippingdepartment layoffs. Such a contention,ifmade,would clearly lack merit; certainlyMarch 14 layoffs within the department designated could not be considered requiredby some changein plant operationsnecessarily dependent upon physical modifica-tions thenmerely initiated.SeeN.L.R.B. v.Bankof America,130 F. 2d 624, 629(C.A. 9), in thisconnection. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Note should be taken of Respondent'sassertion that Shubin and Ballis wereoffered transfer to work as daveno packers but rejected the offer.Firstly, record,evidence will show that Pagnano suggested such transfers to Watson and Ballis;Shubin was not involved.Secondarily,Pagnano clearly appears to have presentedhis transfer offer coupled with a comment that Watson and Ballis would become.eligible-through transfer-for improved compensation and greater fringe benefits;no effort was made by the plant manager to relate the transfer suggestion to anyprojected reduction of the firm's complement of packers.Pagnano's failure to referto the projected relocation of packing work and its possible impact upon manningschedules clearly justifies an inference that Respondent'spresumptive plans in that:regard did not influence his transfer offer. SeeKelly and Picerne, supra.The firm'spresumptive contention,therefore,that Ballis-alone among those laid off-lostan opportunity to forestall termination by his refusal of the proffered transfer war-rants rejection.)While Respondent,subsequent to the March 24 reorganization,may have beenable to maintain packing and shipping operations,for a reduced production volume,with two second-floor packers and two first-floor shippers, such postlayoff experiencecannot, retroactively, justify prior layoff action.Inference would clearly be war-ranted, rather, that Respondent's management had really accelerated possible layoffdates for the men terminated, because of their union membership, rather than be-cause of business considerations.SeeConsumers Gasoline Stations, supra,in thisconnection.Determination that Respondent's proffered explanations do not stand up, whensubjected to scrutiny, provides strengthened support for the General Counsel's con-tention.N.L.R.B. v. Thomas W. Dant, Robert E. Dant, et al., d/b/a Dant &Russell, Ltd.,207 F. 2d 165, 167 (C.A.9);N.L.R.B. v. Bird Machine Company,161 F. 2d 589, 592 (C.A. 1). Considered as a whole, therefore, record evidencein this case will fully warrant a conclusion that Shubin, Ballis, and Wauer weregiven temporary layoffs on March 14 and terminated thereafter to discourage unionaffiliation by the Respondent partnership's packing and shipping department em-ployees.Cf.N.L.R.B. v. Lively Service Company, 48LRRM (C.A. 10),in thisconnection.2. Interference,restraint,and coercionDetermination that the conduct of some respondent employer deserves inter-diction as forbidden interference,restraint,or coercion-within the meaning ofthe statute-must be based, not uponconclusionswith respect to the employer'smotive, but upon a subsidiary determination that the conduct in question wouldbe reasonably calculated to interfere with the free exercise of rights statutorilyguaranteed.N.L.R.B. v. Illinois Tool Works,153 F. 2d 811, 814 (C.A. 7). Inthis connection,various aspects of the respondent employer's conduct should notbe considered separately;consideration must be given,rather, to the entire courseof action attributable to the firm's responsible representatives.N.L.R.B.v.PopeilBros. Inc.,216 F. 2d 66, 68 (C.A. 7). If particular statements, considered in theirtotal context,can legitimately be appraised as statements reasonably calculated tointerferewith, restrain, or coerce employees in the exercise of rights statutorilyguaranteed, they must be considered violative of the statute.N.L.R.B. v. ProteinBlenders, Inc.,215 F. 2d 749, 750 (C.A. 8). Evidence which might warrant a de-termination that employees were not really intimidated cannot be considered suffi-cient to vitiate conclusions with respect to the statutory violation.Tested by these decisional principles,the reactions of Pagnano and Holem-whenapprised of the possibility that packing and shipping department employees mightseek union representation-clearly deserves characterization as violative of thestatute.(Reference has been made to Respondent's contention that Holem was nothingmore than a "straw" boss, whose conduct should not be found attributable to hissuperiors.This contention must be rejected.Testimony by the shipping clerk,which stands in the record without contradiction,establishes his responsibility forthe effective prosecution of Respondent's packing and shipping operations through-out the period with which this case is concerned;record evidence also establisheshis authority to discharge, or, minimally, to make effective recommendation withrespect to terminations or transfers.Upon such a record,Respondent cannot escaperesponsibility for his questions or remarks.)Elsewhere in this report,reference has been made to certain specific queries di-rected to packing and shipping department employees, concerning their union mem-bership and desires.Such interrogation, generally, has been considered beyondproscription,(a) when the questions posed were not accompanied by particularizedthreats,(b) when,with due regard for all the circumstances, interference,restraint, LEONETTI FURNITURE MANUFACTURING CO.247or coercion cannot be found implicit therein.Cf.Blue Flash Express, Inc.,109NLRB 591, 592-595. Taken as a whole, however, record evidence in the presentcase cannot be considered sufficient to exculpate Respondent'smanagement.Ameri-can Furniture Company, Inc.,118 NLRB 1139, 1140;Union News Company,112NLRB 420,424; Emma Gilbert, et al., individually andasCo-Partners d/bla A. L.Gilbert Company,110 NLRB 2067, 2071-2072.While Holem's first query-di-rected to Shubin particularly-preceded any concrete action of a coercive character,his subsequent comment that departmental employees would find their situation lesspleasant within 3 weeks clearly carried a restraining or coercive impact.Consideredin isolation, the shipping clerk's question as to what employees sought to gain byunionization might readily be characterized as innocuous; when followed by a veiledthreat, however, even mere expressions of simple curiosity can be invested with acoercive implication statutorily proscribed.Subsequent instances of interrogation bythe plant manager, calculated to bring out the extent to which packing shippingdepartment employees were committed to union representation, considered in theircontext, likewise deserve characterization as reflective of Respondent's hostility toemployee unionization.(Bryan,Watson, and Ballis, certainly, could reasonablyconstrue their interrogation by Pagnano as coercive, particularly because of his ob-servation that their conduct would be hurtful to the Respondent enterprise and hisprofane description of departmental workers who sought and retained union mem-bership.Considered alone, Pagnano's designation of such employees as "s-s ofs"might be considered merely an expression of opinion; clearly, however,such comments would be reasonably calculated to invest his questions respectingunionization with statutory significance)Alternatively-should the interrogationnoted be considered insufficient to merit characterization as a practice statutorilyproscribed-the Board may properly infer, in light of the unfair labor practicescommitted after the interrogation, that future interrogation might be coercive, thuswarranting a remedial order that Respondent refrain from questioning its employeesin a coercive manner.N.L.R.B. v. Fuedoor Corporation of America,291 F. 2d328 (C.A. 2).This Agency has power to enjoin conduct other than the specificviolations proved, so long as there is a reasonable relation between the unfairlabor practice committed and the forbidden conduct.Pagnano's attempt to subvert the interest of Watson and Ballis in union member-ship-or, alternatively, to remove them from the group designated as covered bytheUnion's representation petition-by promises of increased compensation andsupplementary fringe benefits contingent upon their acceptance of a proffered trans-fer, also, clearly merits proscription.3.Mass layoffWith respect to the production personnel layoffs of March 17, 18, and 24, theGeneral Counsel concedes reality of a precedent decline in the business of theRespondent enterprise; his representative argues, however, that Respondent's re-duced sales, which might conceivably justify staff reductions, provides no defenseif such a development did not, really, trigger Respondent's layoff decisions.Wells,Incorporated v. N.L.R.B.,162 F. 2d 457, 460 (C.A.9); N.L.R.B. v. L. Ronney &Sons Furniture Manufacturing Co.,206 F. 2d 730, 737 (C.A. 9). In his brief, theGeneral Counsel's representative'has put the matter thus:.. . the question to -be decided is not whether there existed some justifiableground for the layoff but whether the reason advanced by the Employer wasactually that which led to the curtailment and was not rooted in any groundcondemned by the Act..With this thought in mind, the General Counselsubmits that notwithstanding the state of Respondent'sbusiness,there [are]a substantial number of factors which establish that the "moving cause" ofthe layoffs was a decision by the Employer to discourage organizational activityby its employeesConsideration has been given to the factors cited in support of the General Counsel'scontention; when reviewed in perspective, however, they cannot realistically be con-sidered significant enough to dictate a conclusion that the mass layoffs derivedfrom proscribed motives.Within the General Counsel's brief,reference is made to various manifestationsof concern and hostility, when Respondent's management was confronted by employeeorganizational activity; presumably argument would run that such manifestations byHolem and the plant manager-when they became aware that union affiliation hadbeen sought by packing and shipping department employees-reflected concernand hostility, likewise, regarding the possibility of similar activity by productionworkers.Reference is further made to Respondent's citation of, the same reason- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDlack of work-for the mass layoffs of production employees and packing and shippingdepartment layoffs; the General Counsel would presumably argue that his demon-stration with respect to the speciousness of "lack of work"reasons given for theShubin,Ballis, and Wauer layoffs warrants a conclusion that any similar reason givenfor themasslayoffs lacksprima facievalidity.Finally, reference is made to Re-spondent's plantwide distribution of a worker's incentive bonus for the first 1960quarter which is said to have equaled or exceeded bonuses paid for previous 1959quarters;presumably argument would run that Respondent's favorable businessexperience during the first 1960 quarter, considered as a whole, suffices to impugnthe validity of any contention that layoffs at the quarter's conclusion were dictatedby a sales and production backlog decline.Such a submission however, provides something less than"clear and conclusive"proof that production worker layoffs can only be related to some March 10 threatby Plant Manager Pagnano that there might beno regular workorany workatRespondent's plant if packing and shipping department employees persisted in theirunion activity.Manifest concern and hostility-attributable to the firm's management-respectingthe known unionization of packing and shipping department employees would notnecessarily be reflective of parallel concern and hostility regarding the purely specu-lative possibility that plant production employeesmightsubsequently seek some sortof union representation.Nor can Respondent's purported justification for layoffswithin the production crew be dismissed as without substance merely because asimilar justification proffered for three packing and shipping department layoffsstands revealed as deficient in merit.With respect to bonus payments, further, recordevidence reveals the General Counsel's argument to be based upon misconceptions.Clearly, Respondent's bonus payments for the first 1960 quarter did not really equalor exceed bonus payments for the previous year; rather, the sums available forbonus distribution following the first 1960 quarter were substantially lower than theamounts available for distribution after the first, third, and fourth quarters ofthe previous year, while slightly less than the sums available after the second quarterof the year designated. Secondarily, note should be taken that Respondent's pro-duction incentive bonus computations merely reflect improvement or regressionin the productive efficiency of Respondent's plant tree, within particular calendarquarters.Contrary to the General Counsel's contention, such bonus payments donot reflect variation' in sales; nor do they reflect variations in gross production dis-associated from other factors relevant to the determination of plant efficiency.Further, record evidence establishes that Respondent's totalgain insales for thefirst 1960 quarter masked a real March decline.Nothing in the General Counsel'spresentation would warrant a determination that Respondent's layoff decisions weredictated by considerations exclusive of this development.(Counsel for the Respondent enterprise proffered for the record a newspaperreport with respect to developments within the Oregon furniture industry since thefirstof the year; representations were made that this report would reveal develop-ment of"full-sale recession"within the furniture trade.This submission was re-jected,primarily because of its hearsay character.Plant Manager Pagnano testified,however, that trade reports which he had received with respect to the state of the in-dustry during 1960'sfirst quarter reflected substantial production curtailments bycompetitive firms, prompted by reduced sales.Whatever the facts in this regardmay have been Pagnano's testimony with respect to reports received warrants credit.With such reports at hand, Leonetti and Pagnano certainly could conclude, reason-ably, that reduced March sales of the partnership reflected the general market patternand warranted production curtailment.)Previously in this report, also, note has been taken that reduced March salesof the Respondent enterprise caused progressive declines in the plant's productionbacklog from 5.189 standard units on March 1 to 3,492 units on the 30th of themonth.With due regard for these developments, Respondent's decision to lay offsome substantial number of production workers cannot be characterized, legitimately,as a decision without economic justification.Clearly,Board determination that Respondent's course of conduct violated thestatute need not depend upon demonstration that opposition to union representationprovided the firm's sole motivation, while reduced sales played no part in themanagement's decision to curtail production.Statutory violations may be foundupon proof that proscribed motivation contributed to some action taken.N.L.R.B.v. Jack Lewis and Joe Levitan. d/b/a California Footwear Company & Trina ShoeCompany, a Corporation,246 F. 2d 886, 890 (C.A.9); N.L R.B. v. Whitin MachineWorks,204 F. 2d 883, 885 (C.A. 1). Regarding Respondent's mass layoff, however,no submission has been made sufficient to warrant such a conclusion. LEONETTI FURNITURE MANUFACTURING CO.249Any contention that partnershipmanagementeffectuatedmasslayoffs of pro-duction workers wholly or partially to justify the terminationof somefew packingand shipping department employees would strain credulity; essentially, such argu-ments would call for Board acceptance of the theory that Respondent's official-dom-like the Chinese farmer whom Charles Lamb immortalized-willingly burneddown its house to roast a pig.Reason must dictate rejection of any such concept.Respecting a possible contention, however, that the firm's management effectuatedsuch layoffs to persuade production workers, themselves to eschew organizationalactivity little more need be said. Record evidence clearly will not warrant any factualconclusion that the firm's production employees sought union representation.Norcan it justify a determination that such employees sought membership with any otherlabor organization-specifically theWoodworkers or Upholsterers alternatively-before or during the period with which this case is concerned.Argument basedupon the premise that Respondent went so far as to reduce its productive crew andcurtail production deliberately, wholly or partially because of a desire to forestallpossibly incipient organizational activity, would clearly merit rejection; while thetermination of Shubin, Ballis, and Wauer may have reflected Respondent's reactionto the known unionization of these workers and their departmentalcolleagues,record evidence will not support a final determination that Respondent would,further, lay off more than one-fourth of the plant's production crew merely to blocka bogey.When direct evidence of some Respondent employer's purpose to violate thestatute cannot be obtained, inferences with respect to his purpose may be warranted.Such inferences, however, must rest upon reliable, probative, and substantial evi-dence; they must be valid inferences, too, within logical limits.Reliable, probative,and substantial evidence preponderantly sufficient to sustain the inference that statu-torily proscribed motives played some part in the mass layoffs cannot, however,be found; the conclusion that management's conduct was thus motivated wouldhave to be derived, rather, from a congeries of inferences so tenuous as to requirerejection.Even when viewed most favorably for the General Counsel's representa-tive,also, circumstances relevant to this aspect of the present case-managerialdeclarations found generally indicative of opposition to unionization and discrimi-natory intent, coincidental with solid manifestations of a business decline-would atbest warrant characterization as closely balanced.When record evidence thus closelybalanced is presented for evaluation, the General Counsel cannot be found to havesustained his fundamental burden of proof that the layoffsin questionwere notlegitimatelymotivated.Cf.GlenRavenSilkMills, Inc.,101NLRB 239, in thisconnection.4.Homer JohnsonThroughout the period with which thiscaseisconcerned,Homer Johnson wasemployed subject to the terms and conditions of a tradeagreement.Clearly,man-agerial representatives of the partnership enterprise could not pleadignorance of hisTeamster membership.No contentionismade,however, that Johnson was deprivedof regularfull-timeemployment and constructively discharged, discriminatorily, todiscourage his personal membershipin a labor organization.Reliance is placed,rather, upon testimony that the truckdriver-when queried by various packers andshippers with respect to the possibility of their representation by a labor organiza-tion-referred them to another Teamster affiliate; Respondent's resentment of suchaction by Johnson is said to have caused his loss of regularfull-timework andconstructive discharge.No reliable, probative, or substantialevidencehas been produced, however, sup-portive of a factual conclusion that partnershipmanagementknew of Johnson'sreferral advice. (Pagnano may have instructed Shipping Clerk Holemnot to permitBryan and Johnson to work together; credible testimony to this effect was proffered.Taken as a whole, however, the record evidence will not supporta conclusion thatPagnano's determination to keep these employees apart derived from any knowledge,suspicion, or belief regarding the truckdriver's possible sponsorship of union repre-sentation for fellow employees.)Absent such evidence, no justification can be foundfor the General Counsel's contention that Pagnano's limitation of Johnson topart-timework rested uponsome desire,manifested by theplantmanager, todiscourage union membership.Respondent's proffered explanation for Johnson's temporary layoff and reductionto part-time work-followed by his resignation-derives principally from the truck-driver's testimony.Summarized in Respondent's brief, his recitals establish that:When he was employed. he agreed to do other work assigned to him when hewas not engaged in truckdriving.Without obtaining respondent's agreement to 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange in this arrangement, Johnson refused to perform any work outside ofhis truckdriver's duties. Johnson and all of the witnesses agreed that there wasnot full-time work for him.He was given a temporary layoff and informed thathe would be recalled whenever there was work for a truck driver.He was notreplaced until he advised respondent that he did not want part-time work andthat he was planning a trip.Despite the General Counsel's contention, Respondent's decision to hire a full-timetruckdriver within 2 days after Johnson's resignation cannot really be construed toestablish that he was deprived of full-time work discriminatorily.Concededly,Arnold Taylor did replace Johnson forthwith.Considered in context, however, Re-spondent's designation of the former as a full-time driver cannot vitiate the conten-tion that reduced business had previously dictated Johnson's relegation to part-timeemployment.Record evidence establishes that:Taylor agreed to and since his employment has performed all work assignedto him whether as a truckdriver, packer, or warehouseman.Respondent contends, plausibly, that regular full-time work for Johnson's replace-ment was possible only because of the latter's willingness to accept work supplemen-tary to his regular truckdriving assignments; nothing in the General Counsel's pres-entation provides warrant for the rejection of such a claim.While the partnershipmanagement-forced to meet competition-did initiate free truck delivery servicefor some nearby out-of-town customers after Taylor had been employed, no recordshowing has been made that such assignments-supplementary to local deliveryduty-would alone have provided Johnson with full-time work.Considered as a whole, therefore, the record evidence establishes that Johnsoncould have retained full-time work absent his determination to effect changes, single-handed, in the terms of his employment. Confronted with Johnson's decision to limithis performance, I find, Respondent's management reacted reasonably.Cf.The RexCorporation,130 NLRB 1607.While Pagnano's decision to effectuate Johnson'stemporary layoff may have followed closely upon certain layoffs characterized asdiscriminatory elsewhere in this report, temporal coincidence, without more, cannotsustain the General Counsel's contention with respect to the driver's termination.Cf.California TextileMills,120 NLRB 1245, 1270-1271, in this connection.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, since they occurredin connection with the operations described in section 1, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and, absent correction, would tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYSince it has been found that Respondent engaged and continues to engage in certainunfair labor practices, it will be recommended that the firm cease and desist there-from and take certain affirmative action, including the posting of appropriate notices,designed to effectuate the policies of the Act, as amended.Specifically, it has been found that Respondent discriminated with respect to thehire and employment tenure of three employees-Nick Shubin, Paul Wauer, andTheodore Ballis-by their temporary layoff on March 14, 1960, and by the conversionof these layoffs into layoffs of indefinite duration on the 17th of the month, forstatutorily proscribed reasons.Thereby, employees of the Respondent enterprisegenerally were interfered with, restrained, and coerced in the exercise of rights statu-torily guaranteed.To effectuate the statutory objective, therefore, recommendationwill be that Respondent offer each of the designated employees immediate and fullreinstatement to his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.SeeThe Chase National Bank ofthe City of New York, San Juan, Puerto, Rico, Branch,64 NLRB 827, for a definitionof the phrase "former or substantially equivalent position" used herein.Available evidence suggests the probability that Respondent's business sufferedeconomic decline shortly after the layoffs found herein to have been made discrimi-natorily and without legitimate motivation.Conceivably, some of the employeesdiscriminatorily terminated might have been affected by the later reduction of opera-tions, even absent Respondent's unfair labor practices.Under such circumstances,my reinstatement recommendation for Shubin, Ballis, and Wauer may be subject toqualification.If subsequent to their reinstatement, work sufficient for all three ofthem cannot be found, Respondent should dismiss all persons newly hired or trans- LEONETTI FURNITURE MANUFACTURING CO.251ferred to work as packers and shippers, after their discriminatory layoff and termi-nation.Should sufficient work not be available, then, for the firm's remaining em-ployees inclusive of those offered reinstatement, all available positions should bedistributed among such employees without discrimination because of union member-ship or activity, pursuant to any seniority system or other nondiscriminatory practicepreviously applied by the Respondent enterprise in the conduct of its business.Re-spondent should place those employees, if any, for whom no employment is availableafter such distribution, on a preferential list, with priority set pursuant to any senior-ity system or other nondiscriminatory practice followed previously by the Respondententerprise in the conduct of its business, and thereafter offer them reinstatement assuch employment becomes available and before other persons are hired for suchwork.See E.V. Prentice Machine Works, Inc.,120 NLRB 417, 418;AmericanSteel Building Company, Inc.,123 NLRB 1363, 1370, enfd. 278 F. 2d 480 (C.A. 5),in this connection.Additionally, it will be recommended that Respondent make each of the designatedemployees whole for any loss of pay, or other incidents of the employment relation-ship,which they may have suffered byreason ofthe discrimination practicedagainstthem, by the payment to each of a sum of money equal to the amount which henormally would have earned in Respondent's employ, except for his layoff or thetermination of his employment, between the date on which his discriminatory layoffor termination was effectuated and the date of any proper reinstatement offer whichRespondent may make, hereafter, pursuant to the recommendations made elsewherein this report, less his net earnings during the period indicated.Crossett LumberCompany,8 NLRB 440, 497-498;Republic Steel Corporation v. N.L.R.B.,311 U.S.7.The pay losses for which it is recommended that each of these employees be madewhole should be computed on a quarterly basis, pursuant to the formula which theBoard now utilizes.F.W. Woolworth Company,90 NLRB 289, 291-294;N.L.R.B.v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.Respondent shouldpreserve and, upon request, make available to the National Labor Relations Boardor its agents, for examination and copying, all payroll records, social security pay-ment records, timecards, personnel records and reports, and all other records neces-sary to permit analysis of the backpay amounts due the discriminatees,and theirreemployment rights, consistently with these recommendations.The possibility thatone or more of the three employees discriminatorily terminated might have beenlaid off nondiscriminatorily in some subsequent work force reduction, even absentRespondent's unfair labor practices, should be taken into consideration in de-termining the amounts of backpay due these employees consistent with theserecommendations.Respondent's course of conduct, found improper herein, goes to the very heart ofthe statute, and indicates a purpose, generally, to limit the lawful rights of employees.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4). I am persuaded that theunfair labor practices found are closely related to similar unfair labor practices, thefuture commission of which may be reasonably anticipated, in view of the course ofconduct found attributable to the Respondent enterprise in this report.The preven-tive purposes of the statute will be frustrated unless the remedial action recommendedin this case, and any order which may prove to be necessary, can be made coextensivewith the threat. In order, therefore, to make the interdependent guarantees of Sec-tion 7 effective, prevent any recurrence of the unfair labor practices found, minimizeindustrial strifewhich burdens and obstructs commerce and thus effectuate thepolicies of the statute, it will be recommended that Respondent cease and desist frominfringement, in any other manner, upon the rights guaranteed by the aforesaidstatutory provisions.In view of the foregoing findings of fact,and upon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Fred Leonetti and Benjamin Sussman, Partners doing business as LeonettiFurniture Manufacturing Co., constitute an employer within themeaningof Section2(2) of the Act, and have engaged in commerce and business activities which affectcommerce within the meaning of Section 2(6) and (7) of the Act, as amended.2.Warehousemen's Union Local 206, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act, as amended, which admits employees ofLeonetti Furniture Manufacturing Co. to membership.3.By interference with, restraint, and coercion of its employees in the exercise ofrights guaranteed in Section 7 of the Act, Leonetti Furniture Manufacturing Co.has engaged in and continues to engage in unfair labor practices within the meaningof Section 8(a) (1) of the Act, as amended. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By the layoff or discharge of three employees previously designated,followed'by a failure or refusal to reinstate them,Leonetti Furniture Manufacturing Co. hasengaged in and continues to engage in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act, as amended.5.The unfairlabor practices found are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act,as amended.RECOMMENDATIONSUpon these findings of fact andconclusionsof law, and upon the entire record inthe case, I recommend that Fred Leonettiand BenjaminSussman, Partners doingbusinessas Leonetti Furniture Manufacturing Co., their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragement of membership in Warehousemen's Union Local 206, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, by the layoff or discharge of any of theirEmployees, or by discrimination in any other manner with respect to their hire andtenure of employment, or any term or condition of their employment, except asauthorized under Section 8(a) (3) of the Act, as amended.(b) Interrogation of any employees concerning their union membership, activities,or desires,in a mannerconstituting interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act, as amended.(c) Interfeience with, restraint, or coercion of their employees, in any othermanner, inthe exercise of their right to self-organization, to form labor organiza-tions, to join or assist Warehousemen's Union Local 206, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, or any other labororganization, to bargain collectively through representatives of their own free choice,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a) (3) of the Act, asamended.2.Take the following affirmative action which I find will effectuate the policies ofthe Act, as amended.(a)Offer Nick Shubin, Paul Wauer, and Theodore Ballis immediate and full re-instatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and make each of them whole in themannerset forth in "The Remedy" section of this report.(b) Preserve and, upon request, make available to the Boardor its agents, for ex-aminationand copying, all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary or appropiate topermit an analysisof the backpayamounts due, and reinstatementrights, con-sistently with theserecommendations.(c) Post at theirplace of businessat Portland, Oregon,copiesof the notice attachedto this report marked "Appendix."Copies of said notice, to be furnished by theRegional Director of the NineteenthRegion, shall, after being duly signed by a repre-sentative of the Respondent enterprise, be posted immediately upon receipt thereof,and bemaintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employeesare customarily posted.Reasonablesteps shallbe taken by Respondentto insurethat thesenotices arenot altered, de-faced, or covered by any othermaterial.(d)Notifythe RegionalDirector of the NineteenthRegion,in writing,within 20days of thedateof service of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith.RECOMMENDED ORDERIf,within 20 days after the date ofserviceof this Intermediate Report and Recom-mended Order, Respondent satisfies the Regional Director as the Board's agent, that ithas complied or will comply with the recommendations herein made, it is recom-mended that the National Labor Relations Boardissue anorder or take other appro-priate action to close the case on compliance.Unless Respondent satisfies theRegional Director within 20 days after the date of service of this Intermediate Reportand Recommended Order that it has complied or will comply with the foregoingrecommendations, it is recommended that the National Labor Relations Board issuean order requiring Respondent to take such action. TEX-TAN, INC.253APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to theRecommendationsof a Trial Examiner of the National Labor Re-lations Board, andin order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in Warehouse-men's Union Local 206, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor organization, by thelayoff or discharge of any employee, or by discrimination against them in anyother manner in regard to their hire and tenure of employment, or any term orcondition of their employment, except as authorized in Section 8(a)(3) ofthe Act, as amended.WE WILL NOT interrogate any of our employees with respect to their unionmembership, activities, or desires,in a mannerconstituting interference, re-straint, or coercion within the meaning of Section 8(a) (1) of the National LaborRelationsAct, as amended.WE WILL NOT interfere with, restrain, or coerce our employees, in any othermanner, in the exerciseof their right to self-organization, to form, join,or assistWarehousemen's Union Local 206, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other labor organi-zation,to bargain collectively through representatives of their own free choice,and to engagein other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as amended.WE WILL offer Nick Shubin, Paul Wauer, and Theodore Ballis immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and make them wholefor any loss of pay or other incidents of the employment relationship which theymay have suffered by reason of the discrimination practiced against them.All our employees are freeto become,remain,or refrain from becoming or re-maining, membersof any labor organization, except as that right may be affected byan agreement requiringmembership in a labororganizationas a condition of em-ployment, as authorizedin Section8(a)(3) of the Act, as amended.We will notdiscriminate in regardto hire ortenure ofemployment, or any term or condition ofemployment,againstany employee because of membership in or activity on behalfof any labororganization.FREDLEONETTI AND BENJAMIN SUSSMAN, PARTNERS,DOING BUSINESSASLEONETTI FURNITUREMANU-FACTURING Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.Tex-Tan, ,Inc.andAmalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO.Case No. 923-CA-920.November 15, 1961DECISION AND ORDEROn April 13, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and134 NLRB No. 23.